Citation Nr: 1420510	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  08-39 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial compensable disability rating for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and W.S.


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1957 to June 1965.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2008 rating decision of the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA) that granted, in part, service connection for bilateral hearing loss and assigned a noncompensable disability rating.

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in December 2010.

In March 2011, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In March 2014, the Veteran submitted additional evidence in the form of a March 2014 private audiogram.  In April 2014, the Veteran's representative waived review of the newly submitted evidence by the agency of original jurisdiction.  See 38 C.F.R. § 20.1304(c) (2013).  Thus, the Board will consider such evidence in the adjudication of this appeal.


FINDING OF FACT

Since the award of service connection, the results of audiological evaluations have indicated the Veteran has no worse than Level I hearing impairment in his right ear and Level I in his left ear.


CONCLUSION OF LAW

The criteria for a compensable initial rating for bilateral hearing loss have not been met. 38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.85, 4.86, Diagnostic Code (DC) 6100 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

The appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated and additional notice is not required.  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  The VA examinations were conducted in January 2008, May 2011 and April 2013; the record does not reflect that these examinations were inadequate for rating purposes.  The examination reports contain sufficient evidence by which to evaluate the Veteran's bilateral hearing loss in the context of the rating criteria and describe the functional impact the Veteran's hearing loss has on his daily activities.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  


II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran contends that he is entitled to a higher initial disability rating for his bilateral hearing loss because of the impact that his hearing loss has on his daily activities.  Service connection for bilateral hearing loss was granted in a January 2008 rating decision.  The RO assigned a noncompensable rating under 38 C.F.R. § 4.85, Diagnostic Code 6100.  The assigned evaluation for hearing loss is determined by mechanically, so nondiscretionarily, applying the rating criteria to certified test results.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

Hearing loss ratings range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with average hearing thresholds determined by puretone audiometric testing at frequencies of 1000, 2000, 3000 and 4000 cycles per second.  "Puretone threshold average" is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz divided by four.  This average is used in all cases (including those in §4.86) to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  38 C.F.R. § 4.85, DC 6100.  

An exceptional pattern of hearing impairment occurs when the puretone threshold 
at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is
55 decibels or more.  In that situation, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86(a) (2013).  Further, when the average puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  38 C.F.R. § 4.86(b) (2013).  Each ear is considered separately.  38 C.F.R. § 4.86.

The Veteran was afforded a VA audiological examination in January 2008.  The Veteran noted that he had difficulty understanding speech when around noise or on the telephone.  On that occasion, puretone thresholds, in decibels, were as follows:


HERTZ
CNC

1000
2000
3000
4000
Avg
%
RIGHT
15
30
50
60
39
100
LEFT
15
30
35
35
29
100

The examiner's impression was bilateral sensorineural hearing loss.

Applying the results from the January 2008 VA examination to Table VI in 38 C.F.R. § 4.85 yields a finding of Level I hearing loss in the right ear and Level I hearing loss in the left ear.  When one ear has Level I hearing loss and the other ear has Level I hearing loss, a zero percent (noncompensable) rating is assigned under Table VII.  38 C.F.R. § 4.85.

At the Veteran's December 2010 videoconference hearing, he stated that he had to ask people to repeat themselves when speaking with him.  He also noted that his wife complained about the volume of the television.  

Pursuant to the Board's March 2011 remand, the Veteran underwent a VA audiological examination in May 2011.  On that occasion, puretone thresholds, in decibels, were as follows:


HERTZ
CNC

1000
2000
3000
4000
Avg
%
RIGHT
20
35
50
65
42.5
96
LEFT
25
30
40
60
38.75
96

The examiner's impression was mild to moderate sensorineural hearing loss.  She noted that the Veteran's hearing loss typically interfered with understanding words when there was any type of competing noise.  She also noted that he may have difficulty hearing spoken instruction and understanding telephone communications since he cannot read the lips and facial expressions of the other talker.  

Applying the results from the May 2011 VA examination to Table VI in 38 C.F.R. § 4.85 yields a finding of Level I hearing loss in the right ear and Level I hearing loss in the left ear.  When one ear has Level I hearing loss and the other ear has Level I hearing loss, a zero percent (noncompensable) rating is assigned under Table VII.  38 C.F.R. § 4.85.

The Veteran was afforded a VA audiological examination in April 2013.  On that occasion, puretone thresholds, in decibels, were as follows:


HERTZ
CNC

1000
2000
3000
4000
Avg
%
RIGHT
35
40
65
65
51.25
100
LEFT
30
40
50
55
43.75
94

The examiner's impression was bilateral sensorineural hearing loss.  He reported that the Veteran had difficulty hearing what individuals were saying unless he was looking straight at them.  The Veteran noted that being in noisy situations was especially difficult and that he listened to the television louder than others liked.  

Applying the results from the April 2013 VA examination to Table VI in 38 C.F.R. § 4.85 yields a finding of Level I hearing loss in the right ear and Level I hearing loss in the left ear.  When one ear has Level I hearing loss and the other ear has Level I hearing loss, a zero percent (noncompensable) rating is assigned under Table VII.  38 C.F.R. § 4.85.

The Veteran submitted a private audiological evaluation dated in March 2014, which included a word recognition test.  The report uses the "NU-6" speech recognition test rather than the Maryland CNC test as required by 38 C.F.R. § 4.85(a).  In this regard, under the applicable VA rating criteria, the private report does not include the necessary findings to appropriately evaluate the Veteran's hearing loss.  Therefore, the March 2014 audiogram report is inadequate for VA rating purposes.  

Upon review of the record, the Board finds no evidence that the Veteran's bilateral hearing loss has more nearly approximated the criteria for a compensable evaluation at any time during this appeal.  The Board acknowledges the Veteran's complaints regarding the functional impact of his hearing loss on his daily life.  However, the evaluation of hearing loss is predicated upon the results of the audiology studies of record.  See Lendenmann, 3 Vet. App. at 349.  The VA examinations were conducted in accordance with 38 C.F.R. § 4.85(a) and are highly probative.  The findings on the objective examinations are more probative than the lay contentions as to the extent of hearing loss.  Therefore, the Board finds that the currently assigned zero percent evaluation is appropriate for the entire period.  

The above determination is based upon consideration of applicable rating provisions.  The VA examination reports describe the effects of the Veteran's hearing impairment on his daily life.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  It was noted by the examiners that he has difficulty understanding speech, particularly when it is noisy.  The effects do not show an unusual disability picture such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2013).  The symptoms of his disability have been accurately reflected by the schedular criteria.  As the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation for the service-connected bilateral hearing loss disability is adequate, and referral is not required.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1).  

For the foregoing reasons, the Board finds that the claim for a compensable initial rating for bilateral hearing loss is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, this doctrine is inapplicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An initial compensable disability rating for bilateral hearing loss is denied.



____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


